DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21 and 42-65, drawn to a product fastener, classified in F16B
23/0007.
Il. Claims 22-31, drawn to an apparatus for producing a shaped recess, classified
in B26F 1/34.
Ill. Claims 32-41, drawn to a process of making a fastener, classified in B21K
1/463.
Restriction for examination purposes as indicated is proper because all the
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because one or more of the following reasons apply:  The inventions are independent and/or distinct drawn to different categories of invention and having separate classification and would require different patentability search strategies and different search that would present undue burden for examination were restriction not required at this time.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the restriction requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and
process claims. Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims
that include all the limitations of the allowable product/apparatus claims should be
considered for rejoinder. All claims directed to a nonelected process invention must
include all the limitations of an allowable product/apparatus claim for that process
invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims
should be amended during prosecution to require the limitations of the
product/apparatus claims. Failure to do so may result in no rejoinder. Further, note
that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply
where the restriction requirement is withdrawn by the examiner before the patent
issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677